internal_revenue_service department of the treasury washington dc contact person telephone number in reference to t ep ra t3 date jun -6 uniform issue list att'n legend cérporation a corporation b plan x dear this is in response to your request for a ruling dated date and supplemented by additional correspondence dated date date date and date submitted by your authorized representative the request concerns the federal excise_tax consequences of certain dispositions by an employee_stock_ownership_plan under sec_4978 of the internal_revenue_code code the following facts and representations have been submitted by your authorized representative corporation a established plan x on date plan x is qualified under sec_401 of the code and is an employee_stock_ownership_plan esop as described in sec_4975 of the code plan x acquired shares of corporation a stock some of which was acquired during and the last three years in sales to which code sec_1042 applied plan x own sec_65 of corporation a stock on date corporation a sold substantially_all of its operating_assets to corporation b an unrelated corporation founded in pursuant to an asset purchase agreement agreement dated date consequently corporation a’s board_of directors approved and its shareholders adopted a plan_of_liquidation for corporation a plan_of_liquidation which became effective date and specifically authorized the liquidating trustees to among other things make interim distributions to shareholders including plan x in liquidation of corporation a pursuant to the plan_of_liquidation and resolutions adopted by the board_of directors of corporation a certificates of dissolution for corporation a will be filed with the appropriate authorities to commence the dissolution of corporation a a substantial portion of the sales_price was paid to corporation a on date under the agreement corporation b required that all of corporation a's employees including plan x participants be terminated as a condition to the asset sale accordingly all of corporation a’s employees were terminated effective date and all incurred a one-year p20 page break_in_service no later than date article vi of plan x requires that distributions be made available to each participant as soon as administratively practicable after the year in which the participant's separation_from_service occurs the terms of plan x require that it must offer each participant who elects an option to take cash in place of corporation a’s stock in his account the shareholders of corporation a adopted a plan_of_liquidation in part to allow plan x to make cash distributions to the plan x participants who would become eligible for distributions under the plan corporation a intends to make interim liquidating distributions to plan x when it has excess cash available and make its final liquidating_distribution and cancel the shareholders’ stock certificates on or before date corporation a will terminate plan x as soon as it is administratively practicable to do so based on the foregoing you request a ruling that the liquidating distributions corporation a makes to plan x by reason of its employees separating from service with corporation a for a period resulting in a one-year_break_in_service as defined in sec_411 of the code are exempt from the code sec_4978 excise_tax pursuant to the exceptions prescribed in section sec_4978 sec_4978 of the code imposes a excise_tax on an employer maintaining an employee_stock_ownership_plan if during the three-year period after the date on which the employee_stock_ownership_plan acquired qualified_securities in a sale to which code sec_1042 applied such plan disposes of any qualified_securities and the total number of shares held by such plan after such disposition is less than the total number of employer_securities held immediately after the code sec_1042 sale or the value of qualified_securities held by such plan after such disposition is less than of the total value of all employer_securities as of such disposition sec_4978 of the code states in pertinent part that the sec_4978 tax does not apply with respect to any distribution of qualified_securities or sale of such securities which is made by reason of the separation of an employee from service for any period which results in a one-year_break_in_service within the meaning of sec_411 under former sec_402 special tax treatment was available for employees who separated from service within the meaning of that section for tax years beginning prior to date sec_402 provided special forward averaging treatment for lump sum distributions from plans qualified under sec_401 sec_402 provided that a lump sum distribution was a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient upon one of several events including a separation_from_service special forward averaging treatment of lump sum distributions was generally repealed by sec_1401 and c subject_to limited grandfather treatment as part of the small_business job protection act of p_l_104-188 1996_3_cb_155 revrul_79_336 1979_2_cb_187 provides that for purposes of the special forward averaging treatment of lump sum distributions under the former sec_402 an employee will be considered separated from service within the meaning of sec_402 formerly sec_402 only upon the employee's death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer ie the same desk rule page in this case corporation a’s asset sale is made to corporation b an unrelated corporation established in the former corporation a employees now employed by corporation b are not providing services back to corporation a thus these employees will not be considered to be employed in a continuation of the same trade_or_business accordingly we have determined that all of the corporation a employees terminated effective as of date as a result of the sale including those employees hired by corporation b have separated from service for purposes of sec_4978 of the code based on the facts submitted we have also determined that the liquidating distributions made by corporation a to plan x were made by reason of the employees’ separation_from_service within the meaning of sec_4978 to the extent that such amounts are distributed to the employees in accordance with the terms of plan x prior to the final dissolution of corporation a consequently we conclude that such liquidating distributions are excepted from the sec_4978 excise_tax that would otherwise apply this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours v sloan frances v slo manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose ce 20s
